706 S.E.2d 247 (2011)
STARK, et al.
v.
FORD MOTOR COMPANY.
No. 313PA10-1.
Supreme Court of North Carolina.
March 10, 2011.
K. Edward Greene, for Stark, Cheyenne Saleena et al.
Kirk G. Warner, Raleigh, for Ford Motor Company.
Robert L. Wise, for Ford Motor Company.
Adam Charnes, Winston-Salem, for Ford Motor Company.
Stephen J. Darmody, for National Association of Manufacturers, et al.
Andrew H. Erteschik, Raleigh, for NC Assoc. of Defense Attorneys and NC Chamber.
Burley B. Mitchell, Jr., Raleigh, for Product Liability Advisory Council.
William F. Womble, Jr., Winston-Salem, for Product Liability Advisory Council.
Steven B. Epstein, Raleigh, for N.C. Association of Defense Attorneys and the N.C. Chamber.
Hugh F. Young, Jr., for Product Liability Advisory Council.
Dan J. McLamb, Raleigh, for National Assoc. of Manufacturers, et al.
I. Beverly Lake, Jr., Raleigh, for Former N.C. Legislators H. Parks Helms, et al.
The following order has been entered on the motion filed on the 3rd of August 2010 by the National Association of Manufacturers, Chamber of Commerce of the United States of America, American Tort Reform Association, and Property Casualty Insurers Association of America to Admit Mark A. Behrens Pro Hac Vice:
"Motion Dismissed by order of the Court in conference, this the 10th of March 2011."